Citation Nr: 9916154	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  93-26 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for migraine syndrome with 
headaches.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1979.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the No. 
Little Rock, Arkansas, Regional Office (RO).  An April 1996 
Board decision concluded that the claim was not well grounded 
and denied service connection for migraine headache, and 
denied a compensable rating for bilateral sensorineural high 
frequency hearing loss.  

An appeal to the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) followed.  In a March 1998 memorandum 
decision, the Court affirmed the denial of a compensable 
rating for bilateral sensorineural high frequency hearing 
loss.  The Court also found that the claim regarding service 
connection for migraine headaches was well grounded.  
Consequently, that part of the Board decision denying service 
connection for migraine headaches was vacated and remanded to 
the Board for further development and readjudication 
consistent with that decision.  The Board remanded the case 
in October 1998 and a hearing was held before a hearing 
officer at the RO in December 1998.  The case has been 
returned to the Board for further action on the appeal.

In January 1996, the RO received an application for increased 
compensation based on individual unemployability.  The 
veteran's representative also submitted a claim for service 
connection for a chronic acquired psychiatric disorder in 
March 1997.  He also noted this at the December 1998 personal 
hearing.  At that time, he also raised the issue of an 
increased rating for bilateral hearing loss.  These issues 
are referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's currently diagnosed migraine headache 
disability is not related to any disease or injury during 
military service.

CONCLUSION OF LAW

Migraine syndrome with headaches was not incurred as a result 
of active military service.  38 U.S.C.A. § 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303. (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Court has determined that 
the claim for service connection for migraine is well 
grounded.  The Board must now consider whether VA has 
assisted him in properly developing his claim and whether 
service connection may be granted for the claimed disability.  

The Board concludes that all relevant facts have been 
properly developed and there is sufficient evidence upon 
which to fairly resolve that issue.  The record does not 
indicate, and the veteran does not contend, that there is 
pertinent evidence that has not been associated with the 
veteran's claims folder.

It is important to note that, for the purpose of determining 
whether a claim is well grounded, the evidence must be 
accepted at face value unless it is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992); King v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Once the claim is well-grounded, however, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

For the reasons discussed below, the Board finds that it 
would require a high degree of speculation to grant service 
connection for migraine syndrome with headaches.  To permit a 
finding of service connection, the facts must establish that 
a particular disease or injury was incurred in or aggravated 
while serving in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  If a condition noted during service is not 
shown to be chronic, continuity of symptoms sufficient to 
establish the chronic character of the condition after 
service must be present for an appropriate grant of service 
connection.  38 C.F.R. § 3.303 (1998).  

In determining that the claim is well grounded, the Court 
pointed out that that there is an inservice medical diagnosis 
of migraine headaches.  However, a review of the record shows 
that there was not a definitive diagnosis of migraine 
syndrome with headaches during service.  Rather, the 
impression of migraine was changed after the veteran was seen 
at another facility.

The service medical records do contain references to 
complaints of headache.  In January 1976, the veteran 
complained of sore throat, and a headache with productive 
cough.  The diagnostic impression was viral syndrome.  Four 
days later, he complained of an earache with pain on the 
right side of the face.  The diagnoses were otitis media and 
external otitis.  

In August 1978, the veteran indicated that he was returning 
from maneuvers and reported that the altitude caused 
headache, vomiting, and breathing problems.  The veteran 
stated that he injured his head when he was younger - he had 
reported a history of pre-service head injury at his 
enlistment examination -- and wished to be checked by a 
physician assistant.  The initial assessment was migraine, 
headache, vomiting and breathing problems.  He was referred 
to a Troop Medical Clinic for further evaluation.  At this 
clinic, he underwent physical examination and, significantly, 
the diagnostic impression by the physician assistant was "? 
viral syndrome".  

In April 1979, the veteran reported a sore throat, headache, 
congested chest, and productive cough.  The initial 
assessment was possible strep throat or bad cold.  He was 
again referred to a second Troop Medical Clinic.  He 
underwent examination and the diagnostic assessment was cold.  
He was given Drixoral and aspirin.   

The May 1979 separation examination shows that the veteran 
reported a medical history of "frequent or severe headaches 
and head injury."  However, the examination was considered 
within normal limits.  Although the veteran reported a 
history of severe headaches at separation from service, it is 
notable from a review of the service medical records that his 
headaches reported therein were always associated with colds 
or viral syndrome.  The only possible diagnosis regarding 
migraine headache is the assessment that was recorded at an 
aid station, at the time of his referral to the troop medical 
clinic, in August 1978.  This assessment was made by a 
private first class, not by a medical doctor.  After 
examination and evaluation, the physician assistant made an 
assessment of questionable viral syndrome, not of migraine.  

The Board also notes that the veteran has reported that he 
slipped and hit his head on a rock during his military 
service.  The service record has not objectively 
substantiated this.  Moreover, what is reported in the August 
1978 clinical record is a different account than what the 
veteran now remembers.  The August 1978 clinical notes 
indicate that the veteran attributed his headaches to the 
altitude and implied, in giving his history, a relationship 
between his headaches and a pre-service injury.  He did not 
report slipping and hitting his head on a rock at that time 
or at any time during service.  The Board places greater 
weight on the contemporaneous records than on the veteran's 
current recollections in connection with his claim, as the 
contemporaneous records do not suffer from distortion due to 
the passage of time, nor are they colored by any desire to 
enhance the current claim.  

In determining that the claim was well grounded, the Court 
also concluded that the veteran's lay statements showed 
continuity of symptoms and provided the necessary nexus for a 
well-grounded claim.  In evaluating these statements, 
however, rather than accepting them at face value, the Board 
concludes that they are not credible.  First, the Board notes 
that the veteran's statements over the years have been 
inconsistent in reporting his medical history.  Second, as 
noted by Dr. Casey in December 1995, the veteran carries a 
diagnosis of schizophrenia and apparently has other 
psychiatric problems as well, which complicates the 
evaluation.  Clearly, and unfortunately, a disorder such as 
schizophrenia can affect both the accuracy of the veteran's 
recollections and the reliability of his descriptions, e.g., 
it cannot be accepted with certainty that he was, in fact, 
experiencing headaches at any given time.  As defined, 
schizophrenia is any of a group of severe emotional 
disorders, usually of psychotic proportions, characterized by 
misinterpretation and retreat from reality, delusions, 
hallucinations, ambivalence, inappropriate affect, and 
withdrawn, bizarre, or regressive behavior.  Dorland's 
Illustrated Medical Dictionary 1177 (26th ed. 1981).  
Consequently, in light of both the variances in the veteran's 
statements and the existence of his psychiatric illness, the 
Board considers the veteran to be an unreliable historian in 
regard to continuity of symptoms.  Moreover, the Board notes 
that the are variances between the contemporaneous medical 
records and the veteran's later recollections.

As an example of the variance between the veteran's 
statements and the contemporaneous medical records, the Board 
notes that the veteran claims that he received treatment for 
headaches at a VA facility in San Francisco (his mother 
reported that he told her Oakland) immediately following 
service discharge.  There is a VA medical certificate and 
history from June 1979, the month of service discharge, that 
shows he received VA medical care.  It simply shows, however, 
that he was feeling fine but was seeking follow-up care for 
an ear infection, as he had been advised to do while he had 
been in service.  This record contains no reference to 
headaches.  The records from 1980 similarly do not refer to 
headaches.  Still further, in August 1981, when the veteran 
received VA treatment when he fell on his face from a six-
foot perch, he mentioned a history of concussion as a child, 
but did not mention any in-service head injury or any ongoing 
problems with migraine headaches.  

In fact, the medical records do not document a post service 
reference to headaches until 1984.  VA outpatient records 
reveal that in May 1984, the veteran sought VA treatment for 
headaches.  He indicated then that he had suffered two head 
injuries when he was 11 years old; a month afterwards, the 
headaches began.  He also stated that during service in 1977 
he experienced headaches with loss of vision and decreased 
movement of the head to the right side, and was told that it 
was an ear infection.  The veteran indicated that friends 
tell him that when his headaches begin, he "goes blank."  
He was referred to the neurology clinic for further 
evaluation.  The neurology consultation report of July 1984 
contains an impression of "? common migraine."  Meanwhile, 
in June 1984, the veteran had continued his complaints 
regarding headache.  The diagnostic assessment was headache, 
etiology unknown.  Another medical certificate in June 1984 
contains a diagnosis of common migraine.  

VA outpatient clinical notes dated in August 1986 show that 
the veteran returned for follow up examination.  The initial 
assessment was petit mal seizures and he was scheduled for 
further neurological evaluation.  On neurological evaluation 
it was reported that it was doubtful that his manifestations 
were partial complex seizures.  For the next several months, 
he underwent a series of diagnostic tests that included sleep 
deprived EEG, calcium and thyroid testing.  October 1986 VA 
outpatient records show that a sleep deprived EEG was 
conducted in September 1986 that was considered within normal 
limits.  He underwent examination that was normal.  The 
diagnostic impression was suspect anxiety symptoms; rule out 
partial complex seizure.  VA outpatient records in February 
1987 show that the laboratory results were normal including 
total protein, albumin and calcium. 

In June 1991, the veteran reported that he was having unusual 
spells and was beginning to hear voices.  He also reported 
that he had been previously diagnosed with schizophrenia.  He 
was admitted for closed circuit television monitoring and no 
abnormalities were seen at that time.  The next month, he 
underwent VA neuropsychiatric testing that was consistent 
with features of organic personality syndrome.  

At a January 1992 VA neurological examination, the veteran 
reported that his headaches began soon after a head injury he 
suffered in 1976.  He stated that while on maneuvers in 
Colorado, he slipped on some ice and hit his head on a rock.  
He reported that he sought treatment for right sided 
headaches 3 days after the accident, on return from 
maneuvers.  He claimed that no abnormalities were found on 
neurologic testing and it was felt that he had suffered a 
concussion.  He reported that prior to this accident he did 
not have headaches, but that he had them frequently since.  
The diagnostic impression was migraine headaches.  He 
continued his complaints and has undergone numerous 
neuropsychiatric testing including a brain scan that was 
considered normal in April 1993.

In comparing the contemporaneous medical records - both 
service medical records and post-service VA treatment records 
- with the veteran's statements, the Board gives more weight 
to the contemporaneous medical records, for the reasons noted 
above.  In contrast to the contemporaneous medical records, 
the Board finds the veteran's inconsistent accounts of his 
medical history less reliable and of limited probative value.  
The Board recognizes that the regulation requires continuity 
of symptomatology, not continuity of treatment, Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  Nonetheless, one would 
expect to see references to headaches in the post-service 
medical records, if indeed the veteran had received treatment 
for headaches, as he now recalls.  Consequently, the absence 
of any reference to complaints of, or treatment for, 
headaches in the post-service records until 1984 weighs 
against the veteran's statements regarding continuity of 
symptomatology.  

In addition to finding that the veteran's statements lack 
probative value due to their inconsistencies and, hence, lack 
of credibility, the Board notes that the lay statements of 
the veteran and his mother also have limited value where 
medical evidence is necessary, such as in a case of diagnosis 
of migraine - versus some other type of headache -- or of 
nexus between in-service disease or injury and the veteran's 
reported headaches.  In general, the lay statements of the 
veteran and his mother are competent to relate what they 
observed, although the Board notes in this case the 
limitations on the credibility of the veteran's statements, 
as discussed above, but their statements are not probative in 
regards to medical diagnosis.  In short, a lay person is 
competent to say that he has a headache, but not that he has 
migraine, which is defined as an often familial symptom 
complex of periodic attacks of vascular headache.  Dorland's 
Illustrated Medical Dictionary 825 (26th ed. 1981).  In 
contrast, headache is merely defined as pain in the head.  
Dorland's Illustrated Medical Dictionary 582 (26th ed. 1981).  
Similarly, lay assertions of medical causation - such as the 
veteran's attempts to link his headaches to striking his head 
during service -- are not probative because lay persons 
(i.e., persons without medical expertise) are not competent 
to offer medical opinions.  Layno v. Brown, 6 Vet. App. 465 
(1994); Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

It is also important to note that the only medical opinion of 
record regarding the etiology of the veteran's migraine 
syndrome does not support his position that his disorder is 
related to service.  The Board requested a medical opinion 
that inquired whether the veteran's symptoms were consistent 
with migraine headaches and if so, whether there was a causal 
relationship to military service.  In December 1995, a 
medical specialist, Kenneth L. Casey, M.D., Chief of the 
Neurology Service at a VA facility, reported:

With regard to the first question, it is 
possible, but not certain, that the 
patient suffers from migraine syndrome.  
On one neurologic evaluation, in 1992, 
and on at least one other occasion, the 
patient describes right-sided headaches 
which occur several times a month and are 
variably associated with photophobia and 
nausea.  The headaches last several 
hours.  On one occasion, the patient was 
given calcium channel blockers which, 
according to the record, appeared to 
alleviate his headache problems somewhat.  
Nonetheless, he continues to have 
headaches as described above.  During the 
headache, there are no other associated 
neurologic symptoms, although one note 
indicates that on one occasion he had 
difficulty using his right arm during a 
headache.  Although the evaluation is 
complicated by the fact that this patient 
also carries the diagnosis of 
schizophrenia, and apparently has other 
psychiatric problems, it would appear 
that there is sufficient evidence on the 
basis of the history to make the 
diagnosis of probable migraine syndrome 
with headache.  His neurologic 
examination has been normal throughout 
and he has had several normal EEG's 
including closed circuit video monitored 
EEG.

With regard to the second question about 
causal factors, there is no evidence in 
this case or in the neurologic literature 
that migraine syndrome with or without 
headache is related to trauma or to any 
other external events.  The  syndrome is 
sometimes associated with triggering 
events such as intake of certain tyramine 
containing foods, endocrine 
abnormalities, and menstrual cycles, but 
these events are not causally related to 
the syndrome itself.  They merely serve 
as triggering events for activating the 
underlying symptoms of the migraine 
syndrome.  It is noted in the record that 
this patient claims to have headaches 
before entering the military service.  In 
any case, as indicated above, there is no 
evidence that any aspect of his military 
service is causally related to the 
migraine syndrome that this patient 
probably has.  

The Court has held that "an [medical] opinion is only that, 
an opinion.  In an adversarial proceeding, such an opinion 
would have been subject to cross-examination on its factual 
underpinnings and its expert conclusions.  The VA claims 
adjudication process is not adversarial, but the Board's 
statutory obligation under 38 U.S.C.A. § 7104(d)(1) to state 
'the reasons or bases for [its] findings and conclusions' 
serves a function similar to that of cross-examination in 
adversarial litigation.  The [Board] cannot evade this 
statutory responsibility merely by adopting an [medical]  
opinion as its own...  [The Board is also required to]  
provide sufficient reasons or bases for its credibility and 
factual findings and conclusions, including its consideration 
of the benefit-of-the-doubt doctrine."  Gabrielson v.  Brown, 
7 Vet.App. 36, 40 (1994).  

The Board places great weight on the report of the Dr. Casey, 
due to his thorough review of the appellant's medical 
history, his discussion of his symptoms, his review of the 
theories regarding migraine syndrome, and his expertise.  See 
Willis v. Derwinski, 1 Vet.App. 66, 70 (1991); Sklar v. 
Brown, 5 Vet.App. 140, 146 (1993).  

In short, the evidence falls short in several areas and does 
not support a grant of service connection for migraine 
syndrome with headaches.  As discussed above, although the 
veteran did receive treatment for headaches during service, 
these symptoms were associated with viral syndrome or a cold, 
and pathology of such a nature that would result in chronic 
disability was not identified during the veteran's active 
duty.  Additionally, the evidence does not establish 
continuity of symptomatology.  The clinical records after 
service do not refer to complaints of or treatment for 
headaches until at least 4 years subsequent to service 
discharge, and the veteran's statements lack credibility.  
Moreover, the veteran has not presented any medical evidence 
that relates his current migraine headaches to his inservice 
episodes of headaches - which, the Board stresses, were not 
clearly diagnosed as migraine but rather were considered one 
of his symptoms of viral syndrome or a cold.  

In summary, while the veteran currently suffers from a 
disorder that would represent a "disability" for compensation 
purposes, this Board member finds that it would require 
resorting to an excessive degree of speculation to conclude 
that the veteran's current disability is related to any 
disease or injury that was coincident with the veteran's 
active military service.  Therefore, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for migraine syndrome with headaches.  



ORDER

Service connection for migraine syndrome with headaches is 
denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

